Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 1 of 13 PageID: 225



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 LESLIE A. FARBER, LLC
 33 Plymouth Street, Suite 204
 Montclair, NJ 07042
 Ph. (973) 509-8500
 email: LFarber@LFarberLaw.com
 Attorneys for Defendant, John Doe subscriber assigned IP address 76.117.94.168

 STRIKE 3 HOLDINGS, LLC,                         Hon. Michael A. Shipp, U.S.D.J.

                                      Plaintiff, Case No. 3:18-cv-16593-MAS-TJB

                      vs.                                      CIVIL ACTION

 JOHN DOE SUBSCRIBER ASSIGNED IP                 RETURN DATE: May 6, 2019
 ADDRESS 76.117.94.168,

                                    Defendant.




             DEFENDANT’S BRIEF IN SUPPORT OF
     MOTION TO CLAWBACK AND REPLACE DOCUMENT 6-2 IN
    SUPPORT OF DEFENDANT’S MOTION TO QUASH PLAINTIFF’S
                SUBPOENA TO COMCAST, ET AL




 LESLIE A. FARBER, ESQ.
       On the Brief



                                                   LESLIE A. FARBER, LLC
                                                   33 Plymouth Street, Suite 204
                                                   Montclair, NJ 07042
                                                   Attorneys for Defendant
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 2 of 13 PageID: 226



                                                  TABLE OF CONTENTS

 TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

 PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 LEGAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

           THE PORTION OF PLAINTIFF’S EXHIBIT A (ECF No. 6-2) CONTAINING
           DEFENDANT’S ATTORNEY-CLIENT IDENTIFYING INFORMATION AND
           PRIVILEGED COMMUNICATION SHOULD BE CLAWED BACK AND
           PERMANENTLY REPLACED BY THE EXHIBIT NOT CONTAINING
           DEFENDANT’S IDENTIFYING INFORMATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                      The Portion of the Inadvertently Filed Document Contains Attorney-Client
                      Privileged Information and Is an Attorney-Client Communication . . . . . . . . . . . . 6

                      The Attorney-Client Privileged Document and Communication were Not Waived
                      Because the Disclosure was Inadvertent, the Holder of the Privilege or Protection
                      Took Reasonable Steps to Prevent Disclosure, and Promptly took Reasonable
                      Steps to Rectify the Error.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                                     i
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 3 of 13 PageID: 227



                                                  TABLE OF AUTHORITIES

 CASES

 United States v. Bauer, 132 F.3d 504 (9th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 Upjohn Co. v. United States, 449 U.S. 383 (1981). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


 FEDERAL RULES OF CIVIL PROCEDURE

 FRCP 502 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 FRCP 502(b)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 FRCP 502(b)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 FRCP 502(b)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




                                                                        ii
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 4 of 13 PageID: 228



                                 PRELIMINARY STATEMENT

        Movant-defendant John Doe subscriber assigned IP address 76.117.94.168 by and

 through counsel, files this Motion for an Order from the Court clawing back and replacing

 document 6-2 in support of defendant’s motion to quash plaintiff’s subpoena to Comcast, and to

 preclude plaintiff from using certain information and requiring plaintiff to destroy prior versions

 of the document. This Motion should be granted for the reasons contained in the Legal

 Argument that follow because the originally filed document was part of an attorney-client

 privileged communication which contains privileged information (defendant’s true name and

 address), which plaintiff now is aware of. Since the original motion to quash plaintiff’s

 subpoena would have prevented plaintiff from learning and using defendant’s actual name and

 address (if the motion is granted), allowing plaintiff to possess and use this information would

 render the motion to quash moot.

        Likewise, since granting defendant’s motion effectively would mean that the privileged

 documents never was disclosed, plaintiff should be precluded from using any of the information

 in that documents for its opposition to plaintiff’s motion to quash or for any other purpose, and

 should be required to destroy all copies of the original document.

        Defendant has complied with the provisions of Fed R. Civ. P. 502 by showing that the

 disclosure was inadvertent, describing defendant’s reasonable steps and methods to prevent the

 inadvertent disclosure of this information, and defense counsel’s rapid response to take

 corrective action upon learning of the inadvertent disclosure, which should cause the Court to

 find that defendant has not waived the attorney-client privilege.




                                                  1
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 5 of 13 PageID: 229



        Before filing this Motion, the Court removed the originally filed document with the

 privileged information from the Court’s docket and replaced it with a version not containing that

 information and permitted defendant to file this Motion.




                                                 2
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 6 of 13 PageID: 230



                                      STATEMENT OF FACTS

           On November 29, 2018, Strike 3 Holdings, LLC, filed a copyright infringement action

 against John Doe for illegally downloading and distributing its movies through the BitTorrent

 protocol. (ECF Doc. 1). Plaintiff accuses defendant John Doe of downloading, illegally,

 numerous films from plaintiff’s pornographic film websites, Blacked, Tushy, Vixen, and

 Blacked Raw. See Exhibit A annexed to plaintiff’s Complaint. (ECF Nos. 1, 1-1).

           Upon plaintiff’s motion for leave to conduct expedited discovery, the Court entered an

 Order on January 9, 2019, permitting plaintiff to serve a third-party subpoena on John Doe’s

 Internet Service Provider (“ISP”) Comcast, with certain limitations. (ECF No. 5). Plaintiff

 Strike 3 Holdings’ subpoena to Comcast seeks to obtain the identity and residence address of

 defendant John Doe, who is the account holder of the IP address alleged by plaintiff to have been

 used for the alleged unauthorized downloading of its copyrighted works.

           Defendant then filed a motion to quash plaintiff’s subpoena to Comcast, or, in the

 alternative, to Proceed Anonymously and for a Protective Order, on February 12, 2019. (ECF

 No. 6).

           An exhibit to defendant’s motion was a copy of Comcast’s cover letter to defendant,

 plaintiff’s subpoena to defendant’s ISP Comcast, which sought to obtain the name and address of

 defendant John Doe subscriber assigned IP address 76.117.94.168 (hereinafter “John Doe”) and

 the Court’s prior Order permitting service of the subpoena. See ECF 6-2.

           When defense counsel filed the motion to quash, et al, on February, 12, 2019, she

 redacted John Doe’s real name and address on the exhibit so as to preserve that person’s

 anonymity at least and until the Court ruled on the motion to quash. See Declaration of Leslie A.

 Farber, Esq., filed simultaneously herewith, at par. 4.



                                                   3
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 7 of 13 PageID: 231



        Before filing the motion to quash plaintiff’s subpoena to Comcast, when she received a

 copy of the Comcast letter, plaintiff’s subpoena and related documents from the client, she

 reviewed the entire document, specifically and carefully deleted all extraneous pages from the

 document including the attorney fee agreement, and then proceeded to redact in black that

 person’s name and any other identifying information from the document before filing it with the

 Court. When preparing motions of this sort (or to seek an order for the defendant’s name to

 remain anonymous on court records), as she has done several times before, defense counsel is

 aware how important it is to make sure that any information and documents filed with the Court

 do not reveal the client’s name or address since otherwise doing so might defeat the purpose of

 the motion. That is why she checks and double checks the documents when preparing the

 motion to quash for filing. See Farber Declaration at par. 5.

        However, through an undetermined computer error or glitch, a page from the agreement

 showing John Doe’s name and address appeared at the end of the exhibit that was filed with the

 Court. In the several motions of this type (or motions to keep a defendant’s identity anonymous

 on the court’s records) defendant’s counsel has filed in this District of the Southern or Eastern

 District of New York, this is the first and only time a problem like this has occurred. Id. at par.

 6.

        Nevertheless, defense counsel first learned of this error on March 5, 2019, when

 reviewing an email from opposing counsel from late the previous afternoon (March 4 at 4:00

 p.m.). See Farber Declaration at par. 7; email dated March 4, 2019 (hereinafter “Exhibit A”).

        Upon learning of this problem, defense counsel immediately contacted the Court on

 March 5, 2019, explained the circumstances and asked for direction on how proceed to have the

 incorrectly filed document replaced with the correct one. As requested by the Court, defense



                                                   4
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 8 of 13 PageID: 232



 counsel immediately prepared and emailed a letter to the Court and adversary counsel which

 explained the circumstances, asked that the incorrect document be removed from the Court’s

 docket and replaced with the correct one, and that adversary counsel destroy all paper and

 electronic copies of the incorrectly filed document. See Letter dated March 5, 2019 (hereinafter

 “Exhibit B”).

        After some back and forth letters from the parties to the Court, the Court instructed

 defendant to file the instant motion.




                                                 5
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 9 of 13 PageID: 233



                                       LEGAL ARGUMENT

        THE PORTION OF PLAINTIFF’S EXHIBIT A (ECF No. 6-2) CONTAINING
        DEFENDANT’S ATTORNEY-CLIENT IDENTIFYING INFORMATION AND
        PRIVILEGED COMMUNICATION SHOULD BE CLAWED BACK AND
        PERMANENTLY REPLACED BY THE EXHIBIT NOT CONTAINING
        DEFENDANT’S IDENTIFYING INFORMATION. FED. R. CIV. P. 502.


 A.     The Portion of the Inadvertently Filed Document Contains Attorney-Client Privileged
 Information and Is an Attorney-Client Communication.

        The attorney-client privilege is arguably “the most sacred of all legally recognized

 privileges.” United States v. Bauer, 132 F.3d 504, 510 (9th Cir. 1997). As explained by the

 Supreme Court, “[i]ts purpose is to encourage full and frank communication between attorneys

 and their clients and thereby promote broader public interests in the observance of law and

 administration of justice.” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981).

        Plaintiff has argued that a retainer agreement is not protected by attorney-client privilege.

 Actually, there is no such blanket rule. It is true that a fee arrangement with a client in some

 cases might not be privileged, such as when the party asserting the privilege is seeking

 reimbursement for counsel fees. However, the issue here is not the fee arrangement between

 defendant and defense counsel, but, rather, defendant’s identity contained in that document.

 Thus, it follows that, when the issue before the Court is whether the adverse party is entitled to

 learn and use the identity of John Doe via a subpoena, and that information is contained in an

 inadvertently filed document which otherwise may contain an attorney-client privileged

 document when it was communicated from the client to his or her attorney and incorrectly filed

 with the Court, the retainer agreement identifying the person named in the document should be

 considered privileged. The document in question was part of a privileged attorney-client

 communication since defense counsel received it from the defendant.



                                                   6
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 10 of 13 PageID: 234



         Unlike employment discrimination or other claims involving fee shifting where the terms

  of the fee arrangement in the retainer are in issue may be subject to disclosure, the blocking of

  defendant’s identify from plaintiff and plaintiff’s inability to use that information is the essence

  or sine qua non of defendant’s Motion to Quash plaintiff’s subpoena.

         Plaintiff is likely to argue that disclosure of defendant’s name and address prove that

  plaintiff’s geolocation methods are accurate and defendant now should be prevented from hiding

  behind this information or arguing otherwise. However, the issue is not whether defendant

  resides or did reside in this district at the time of the alleged copyright infringement since

  plaintiff has the burden to prove proper jurisdiction and venue.

         Accordingly, the inadvertently file portion of defendant’s exhibit to the motion to quash

  contains was part of an attorney-client communication containing privileged information that

  should be clawed back as explained in the following section.

  B.     The Attorney-Client Privileged Document and Communication were Not Waived
  Because the Disclosure was Inadvertent, the Holder of the Privilege or Protection Took
  Reasonable Steps to Prevent Disclosure, and Promptly took Reasonable Steps to Rectify the
  Error.

         Federal Rule of Civil Procedure 502, entitled “Attorney-Client Privilege and Work

  Product; Limitations on Waiver,” provides in pertinent part:

         The following provisions apply, in the circumstances set out, to disclosure of a
         communication or information covered by the attorney-client privilege or
         work-product protection.
         ***
         (b) Inadvertent Disclosure. When made in a federal proceeding or to a federal
         office or agency, the disclosure does not operate as a waiver in a federal or state
         proceeding if:

                 (1) the disclosure is inadvertent;

                 (2) the holder of the privilege or protection took reasonable steps to prevent
                 disclosure; and



                                                      7
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 11 of 13 PageID: 235



                 (3) the holder promptly took reasonable steps to rectify the error, including
                 (if applicable) following Federal Rule of Civil Procedure 26 (b)(5)(B).

         In this case, there is no dispute that the disclosure was inadvertent since defendant never

  would have knowingly revealed defendant’s name and address in a court filing designed to

  shield that very information from the plaintiff. Plaintiff even acknowledges the inadvertent

  nature of this. FRCP 502(b)(1).

         Upon receiving a copy of the Comcast letter, plaintiff’s subpoena and related documents

  from her client, defense counsel reviewed the entire document and specifically and carefully

  deleted all extraneous pages from the document including a page from the attorney fee

  agreement, and then proceeded to redact in black that person’s name and any other identifying

  information from the document to prepare it for filing it with the Court. However, through an

  undetermined computer error or glitch, a page from the agreement showing John Doe’s name

  and address appeared at the end of the exhibit that was filed with the Court. In the several

  motions of this type (or motions to keep a defendant’s identity anonymous on the court’s

  records) defense counsel has filed in this District or in the Southern or Eastern District of New

  York, this is the first and only time a problem like this has occurred.

         Thus, defendant submits that all reasonable were taken to prevent disclosure of the

  confidential, privileged document in accordance with FRCP 502(b)(2).

         As one can see, as soon as defense counsel became aware of the inadvertent disclosure in

  the filed document, she took all appropriate and immediate steps (within hours) to rectify the

  error in accordance with FRCP 502(b)(3).1

  1
   The situation in this case is not about the more typical inadvertent disclosure of privileged
  documents in the discovery process.




                                                    8
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 12 of 13 PageID: 236



             Thus, the document that was inadvertently included with Exhibit A to defendant’s

  Motion to Quash plaintiff’s subpoena, regardless of it being part of a retainer agreement,

  contains privileged information (defendant’s name and address) that was communicated

  confidentially from defendant to defendant’s counsel and was not intended to be revealed to

  anyone else. The confidentiality of this nature is the very essence of defendant’s motion to

  quash plaintiff’s subpoena.

             The inadvertently filed document did not waive the privileged nature of its contents or its

  communication from defendant to defendant’s counsel because defendant has complied with all

  of the criteria in FRCP 502 to prevent the document, communication or information contained

  therein from being waived.

             Accordingly, defendant’s Motion to clawback and permanently replace document 6-2 in

  support of defendant’s motion to quash plaintiff’s subpoena to Comcast should be granted.

             Likewise, since granting defendant’s motion effectively would mean that the privileged

  documents never was disclosed, it naturally follows that plaintiff should be precluded from using

  any of the information in that document for its opposition to plaintiff’s motion to quash or for

  any other purpose, and that plaintiff should be required to destroy all copies of the original

  document. Otherwise, this motion and the pending motion to quash would effectively be a

  nullity.




                                                      9
Case 3:18-cv-16593-MAS-TJB Document 13-4 Filed 04/12/19 Page 13 of 13 PageID: 237



                                           CONCLUSION

         Defendant’s Motion to clawback and replace document 6-2 in support of defendant’s

  motion to quash plaintiff’s subpoena to Comcast should be granted for the reasons contained in

  Point I. Likewise, since granting defendant’s motion effectively would mean that the privileged

  documents never was disclosed, plaintiff should be precluded from using any of the information

  in that documents for its opposition to plaintiff’s motion to quash or for any other purpose, and

  plaintiff should be required to destroy all copies of the original document.

                                                        Respectfully submitted,
                                                        LESLIE A. FARBER, LLC
                                                        Attorneys for Defendant John Doe
                                                        subscriber assigned IP address
                                                        76.117.94.168

                                                        /s/ Leslie A. Farber
  Dated: April 12, 2019                         By:     Leslie A. Farber
                                                        eMail: LFarber@LFarberLaw.com




                                                  10
